 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 EDWARD S. HALLEY and FLAGSHIP                          Case No.: 2:17-cv-00507-APG-CWH
   AIRLINES, INC.,
 4                                                              Order for Status Report
        Plaintiffs
 5
   v.
 6
   WILLIAM ACOR, et al.,
 7
        Defendants
 8

 9         I ORDER the parties to file a joint status report within 30 days after the FOIA request is

10 answered or by February 3, 2020, whichever is earlier.

11         DATED this 5th day of November, 2019.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
